Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 1 of 32 PageID# 42




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division                                      T\
                                                                         (g E i W
                                                                        DEC     0
DORA L. ADKINS,                                                                            5
P.0. BOX 3825                                                      CLERK, u.s. district court
MERRIFIELD, VAl22116
               22116                                                 aleMnpria, Virginia
                   Plaintiff{pro se).

                         V.     CIVIL ACTION NO.: 1:20-cv-1410-AJT-MSN

HYATT CORPORATION,
Registered Agent/Registered Office
100 Shockoe Slip F1 2
Richmond, VA,23219 - 4100, USA
                   Defendant.



                           AMENDED COMPLAINT

      COMES NOW the Plaintiff, Dora L. Adkins,/?ro 5e, provides an

"Amended Complaint," against the Defendant, Hyatt Corporation. This Amended

Complaint includes: Count #1: Breach of Contract; Count #2: Intentional Infliction

of Emotional Distress; and a Claim for Punitive Damages as a Prima Facie Case

Cause of Action, states as follows for: Primary Claim of Chemical Poisoning:(See,

Complaint, Dated, November 17, 2020).

                              DIVERSITY JURISDICTION


      This Court enjoys subject matter jurisdiction over this action under 28

U.S.C. §1332(a)(l) because the Plaintiff, Dora L. Adkins resides in the State of

Virginia; specifically, Fairfax County and Defendant's Principal Office is located
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 2 of 32 PageID# 43




in Chicago,IL which makes the two parties' citizens of different states and the

amount in controversy exceeds $75,000. Specifically, Dora L. Adkins resides in

Fairfax County with a mailing address ofP.O. Box 3825, Merrifield, VA 22116

and the Defendant, Starbucks Corporation's Principal Office is located at 150 N

Riverside Plz, Chicago, IL, 60606 - 1598, USA.(EXHIBIT #1: See, Copy of

Business Entity Details for Hyatt Corporation, Proof of Diversity). The Diversity

of citizenship between the Plaintiff, Dora L. Adkins and the Defendant, Hyatt

Corporation is completely different; as well as the amount in controversy is for

$350,000 Dollars and this Honorable Court holds jurisdiction over the Complaint.

      Plaintiff is asking for in Count #1: Breach of Contract- Two-Hundred

Million Dollars; Count #2: Intentional Infliction of Emotional Distress - Two

Hundred Million Dollars; and a Claim for Punitive Damages- Two-Hundred

Million Dollars. The in-controversy amount for Punitive Damages is $350,000. As

a matter of law. Plaintiff established she has suffered an extreme & debilitating

injury of emotional distress damages that satisfy the $75,000 amount in

controversy limit. Virginia cap on punitive damages.... Virginia statute § 8.01-38.1

places a cap of$350,000 on punitive damages courts may award to punish

wrongdoers. Plaintiff will use the Virginia cap on punitive damages to meet the

$75,000 requirement for the amount in controversy limit.
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 3 of 32 PageID# 44




INTRODUCTION TO PRIMA FACIE CASE:


   1.    The Plaintiff entered into a Contract with Defendant, Hyatt Corporation,

owner and operator of the Hyatt Regency Reston Hotel located in Reston Virginia

which started on August 18, 2020. The Plaintiff reserved and paid for a Guest's

Room by using a Debit Card at the Front Desk of the Hyatt Regency Reston Hotel

located in Reston, VA.(EXHIBIT #2: See, Copy of Reservations made from

August 18, 2020 through Present, at the Hyatt Regency Reston Hotel):

PRIMA FACIE CASE:


FACTS OF THE COMPLAINT:


   2.    During a consecutive stay starting on August 18, 2020 through

Present, the Plaintiff suffered a physical injury of severe and debilitating Head

and/or Brain injury from chemical poisoning that was allegedly spayed inside

Guest Room #1505 November 10, 2020 and an offensive smell on December 3,

2020. Plaintiff suffered another physical injury of severe and debilitating Head

and/or Brain injury that lasted from December 4, 2020 through December 5, 2020.

On December 5, 2020, Plaintiff went for a consultation with a CVS Pharmacist,

Rich Anderson who conferred that inhaling a chemical poisoning and/or a

chemical substance will cause head pain that cannot be cured with any medicine

and suggested drinking lots of water and bed rest. The pain in Plaintiffs head was

so severe that Plaintiff purchased Excedrin for Tension from CVS. Plaintiff
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 4 of 32 PageID# 45




previously experienced loss of life after an ER Physician administered a shot in

Plaintiff thigh for Chemical Poisoning.(EMAIL #4: See, Copy of Email Plaintiff

Sent to Self-Regarding a Very Offensive Smell Coming from a Nearby Guest

Room to #1505; EXHIBIT #4: See, Copy of Receipt for Excedrin for Tension; and

the Name of CVS Pharmacist who Plaintiff Consulted with Regarding the Head

Pain on December 5, 2020)). Plaintiff MUST not insist on reporting the problem to

the Tyson Warren, GM for Hyatt Regency Hotel because Plaintiff will be without a

place to stay.

   3.     Plaintiff checked into the Hilton Hotel located in Old Town Alexandria,

VA on Saturday, December 5, 2020 to a Guest Room full offumes. Plaintiff stayed

in Guest Room #726 and demanded another Guest Room on Sunday, December 6,

2020 through Jarred, Front Desk Manager for Hilton and explained to Jarred that

Plaintiff was at the Hilton because of being extremely sick from chemicals in

another Hotel. Jarred indicated he was required to make a Report and block Guest

Room #726 off.(EXHIBIT #5: See, Copy of Reservations made on December 5,

2020, at the Hilton located in Old Town Alexandria; EMAIL #5: See, Copy of

Email Plaintiff Sent to Self-Regarding the Fumes in Guest Room #726; EMAIL

#6: See, Copy of Email Plaintiff Sent to GM for Hilton and a Second Email to Self-

Regarding Plaintiffs Request for Reward Points Redemption Because of Fumes

Inside a Purchased Guest Room at the Hilton))). Plaintiff MUST not insist on
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 5 of 32 PageID# 46




reporting the problem to the John O'SuIlivan, GM for Hilton because Plaintiff will

be without a place to stay.

   4.    The physical injury of a Brain Injury was allegedly caused by employees

for Hyatt Regency Reston Hotel located in Reston, VA.(EMAIL #1: See, Email

Sent to Self-Regarding the Chemical Spayed Inside Guest Room #1505, Dated,

November 11, 2020).

             EMAIL TO SELF REGARDING CHEMICAL POISONING
             SPRAYED INISIDE GUEST ROOM #1505

             From:    doraadkins7@aoLcom

             To:      DoraAdkins7@aoI.com <DoraAdkins7@aoI.com>

             Cc:      DoraAdkins7@aoI.com <DoraAdkins7@aol.com>

             Date:     Wed,Nov 11, 2020 8:17 am

            EMAIL TO SELF REGARDING CHEMICAL POISONING
            SPRAYED INISIDE GUEST ROOM #1505


            November 11, 2020

            On November 10, 2020, after I returned from about 2-Hours of being
            out of Guest Room #1505 A CHEMICAL POISOING WAS
            SPRAYED INSIDE GUEST ROOM #1505.1 became
            IMMEDIATELY GOT SICK with migraine headache, nausea and
            overall sickness. Something being sprayed inside Guest Room #1505
            started on Thursday, November 5,2020 and I reported the incident to
            Rodney Brinson, Engineer for Hyatt Regency Hotel, located in Reston
            VA on Friday, November 6, 2020 when there was a made-up reason to
            enter Guest Room #1505 per a Notice received from Tyson Warren,
            General Manager on November 5,2020.
            Guest Room #1505 filled the air with the spayed substance.
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 6 of 32 PageID# 47


           WHEN WILL IT STOP! WHEN WILL IT STOP!


          If I leave the Hyatt Regency Hotel, located in Reston VA, WHERE
           WILL I GO IN THIS C0VID-A9 PANDEMIC!! WITH NO FUNDS
          TO DO ANYTHING INCLUDING EATING!!!


          Guests have been switched in and out of the Guest Room directly
          beside Guest Room #1505 to prevent detection of where the
          CHEMICAL POISONING IS COMING FROM. The Housekeeper is
          called to clean the Guest Room to prevent detection of where the
           CHEMICAL POISONING IS COMING FROM.


           Sincerely,

           Dora Adkins

           EMAIL TO SELF REGARDING A VERY OFFENSIVE SMELL COMING FROM A
           NEARBY GUEST ROOM TO INSIDE GUEST ROOM #1505
           From:        doraadkins7@aol.com
           To:          DoraAdkins7@aol.com <DoraAdkins7@aoI.com>
           Cc:          DoraAdkins7@aol.com <DoraAdkins7@aol.com>
           Dale:        Sat, Dec 5, 2020 11:18 pm
           EMAIL TO SELF REGARDING A VERY OFFENSIVE SMELL
           COMING FROM A NEARBY GUEST ROOM TO INSIDE
           GUEST ROOM #1505

           Decembers, 2020

           On Thursday, December 3, 2020, at approximately 8:30 p.m.
           and/or after I had gone to bed I heard Guests arriving nearby to
           Guest Room #1505. At the exact same time a very offensive
           smell got inside Guest Room #1505 as if it had been sprayed
           inside Guest Room #1505. It was very offensive. I awaken with
           a headache and/or head pain which was what I thought, but it
           lasted until Saturday, December 5, 2020. The Housekeeper
           came early on Friday, December 4, 2020 to clean the Guest
           Room directly beside Guest Room #1505 but the offensive
           smell was left behind as though she had not cleaned the Guest
           Room. To protect my Health, I try not to go outside of Guest
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 7 of 32 PageID# 48




           Room #1505 while other surrounding Guest Rooms are opened
          and cleaned. HOW COULD THAT SMELL COMING OUT OF
          THAT GUEST ROOM NOT BE CLEANED BY THE
          HOUSEKEEPER AND/OR REPORTED TO MANAGEMENT.
          BECAUSE DIRECTLY AFTER THE GUEST ROOM HAD BEEN
          CLEANED BY THE HOUSEKEEPER THE SMELL REMAINED
          EVEN INTO THE HALLWAY.


          About 10-15 minutes after the Guest Room was cleaned by the
          Housekeeper I went out to take out used linens from Guest
          Room #1505 and get clean ones and a different Housekeeper
          was cleaning a nearby Guest Room and I asked her if she
          smelled the offensive smell which she claimed not to smell
           anything.

           On Friday, December 4, 2020, I was away from the Hyatt
           Regency Hotel for approximately 4-5 hours; no sooner than I
           arrived back the offensive smell invaded Guest Room #1505.1
          couldn't sleep for the head pain I started suffering and/or
          worsening from Thursday, December 3, 2020. When I left the
          Hyatt Regency Hotel using the steps; I heard someone coming
          from the 15th floor and I immediately left the stairwells and used
          the elevator in FEAR Someone was following me from that
           VERY OFFENSIVE GUEST ROOM.

           On Saturday, December 5, 2020, I left the Hyatt Regency Hotel
           in an attempt to figure out what I should do. I went to CVS
           located in Annandale, VA and asked through a consultation with
           a CVS pharmacist what I should take for an unknown substance
           causing head pain. The CVS pharmacist recommended drinking
           lots of water and bed rest because he stated no medicine would
           relieve head pain caused by inhaling a substance.
           I LEFT THE HYATT REGENCY HOTEL ON SATURDAY,
           DECEMBER 5, 2020 LOCATED IN RESTON, VA AND
           CHECKED INTO THE HILTON HOTEL LOCATED IN OLD
           TOWN ALEXANDRIA, VA. AS I WAS GETTING MY THINGS
           THAT I NEEDED FROM GUEST ROOM #1505 THE SMELL
           CAME BACK INSIDE GUEST ROOM #1505.
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 8 of 32 PageID# 49




           Sincerely,

           Dora Adkins



  5.     The Plaintiff also sent Emails to Self-Regarding another instance of

something being spayed inside Guest Room #1505 while Plaintiff was asleep on

Thursday, November 5, 2020 and reported the incident to Rodney Brinson,

Engineer for Hyatt Regency Hotel, located in Reston, VA on Friday, November 6,

2020; and the need to make a repair in the shower of Guest Room #1505 and a

required upgrading of Hyatt Regency Systems received underneath the door of

Guest Room #1505 on November 5, 2020.(EMAIL #1: See, Email Sent to Self-

Regarding the Chemical Spayed Inside Guest Room #1505, Dated, November II,

2020; EMAIL #2: See, Other Emails Sent to Self-Regarding the Something Being

Sprayed Inside Guest Room #1505, Dated, November 6, 2020; EXHIBIT #3: See,

Notice Received from Tyson Warren, General Manager for Hyatt Regency Reston

Hotel, Dated, November 5, 2020))).

            EMAIL TO SELF REGARDING STAY AT HYATT REGENCY HOTEL
            LOCATED IN RESTON, VA
            From:     doraadkins7@aol.com
            To:       DoraAdkins7@aol.com <DoraAdkins7@aol.com>
            Cc:       DoraAdkins7@aol.com <DoraAdkins7@aoLcom>
            Date:     Fri, Nov 6, 2020 12:37 pm
           EMAIL TO SELF REGARDING STAY AT HYATT REGENCY
           HOTEL LOCATED IN RESTON,VA

           November 6, 2020
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 9 of 32 PageID# 50




          On Thursday, October 29,2020, Rodney Brinson, Engineer for Hyatt
          Regency Hotel, located in Reston, VA knocked on Guest Room #1505
          and informed me that it was reported by other Guests that the water
          inside the shower in their Guest Room was HOT.

          On October 29,2020,1 reported to Mr. Brinson, that the water inside
          Guest Room #1505 had been extremely HOT since the start of my stay
          in August 2020 and that there had not been any COLD water and that
          my skin turned red from the extreme HOT water. I also shared that
          extremely HOT water was not good for the skin and that my skin had
          suffered red rashes on it. Mr. Brinson stated that he came by because
          he wanted to have an engineer take a look at the device in the shower
          of Guest Room #1505 to see if it needed replacing. I shared that as of
          Thursday, October 29,2020 the water in the shower had not been Hot
          but Cold with an adjustable temperature had returned in the pass 3-
          days and that I would call him if the ALL HOT water in Guest Room
          #105 returned.


          On Thursday, November 5,2020,1 received a Notice from Hyatt
          Regency Hotel General Manager, Tyson Warren that access to Guest
          Room #1505 was needed to "upgrade our systems." I telephoned the
          Front Desk on Thursday, November 5,2020 and requested an
          appointment through Desiree, Front Desk Agent for 9:00 a.m. on
          Friday, November 6,2020. On November 6,2020,1 also telephoned
          Mr. Brinson to ensure he was aware ofthe 9:00 a.m. appointment. He
          stated that the Notice did not go into details, but access was needed to
          install a device on the TV or Desk in the Guest Room for Security for
          the Housekeepers in case there was an emergency. WHY DIDN'T
           MR. BRINSON KNOW WHETHER IT WAS THE TV OR THE
          DESK?


          On November 6,2020,1 telephoned back to Mr. Brinson to inform
          him that for Security purposes, I should not be inside Guest Room
          #1505 for the 5-minute upgrade because my identity would be
          revealed to the Contractors. He offered a nearby Guest Room
          #1506 which was directly across from Guest Room #1505; and I did
          not see ANYTHING OCCUR except the person looking around inside
          the Guest Room. As well as BECAUSE OF COVID-19 and that the
           upgrade was causing me a lot of problems because I do not want
           anything touched inside Guest Room #1505. Mr. Brinson ensured me
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 10 of 32 PageID# 51




           that nothing would be touched. Mr. Brinson MUST have forgotten my
           request within minutes because instead of providing me the Guest
           Room before the contractors came, HE CAME with two
           CONTRACTORS and addressed me by my first name "Dora." Mr.
           Brinson COULD SEE I was visibly upset by his action without me
           explaining and asked the two contractors to wait in the hallway before
           the elevators but the two contactors still saw my face and was looking
           at me as though they NEVER seen a person before.

           The whole process was very upsetting because I had to clean behind
           the two; Mr. Brinson and the Contractor who entered Guest Room
           #1505 with wearing coverings of their shoes in a 4-STAR Hotel, the
           Hyatt Regency.

           I also questioned twice if the one person who entered Guest Room
           #1505 was also staying in Guest Room #1504 and/or directly beside
           Guest Room #1505 because I reported to Mr. Brinson that I was
           awakened with a smell that got inside Guest Room #1505 at
           approximately 10:00 p.m. on Thursday, November 5,2020. Mr.
           Brinson had stated that the CONTRACTORS were staying at the
           Hotel and that the upgrade had been going on earlier in the week. Mr.
           Brinson asked ifthe smell came from the next Guest Room directly
           beside Guest Room #1505 and I stated I did not know.

           I also reported to Mr. Brinson whether or not there were gold bars in
           the Guest Rooms near Guest Room #1505 because the Guest Rooms
           had Guest in and out ofthe Guest Rooms as if there were NO OTHER
           Guest Rooms available in the entire Hotel. I stated that the Hotel is not
           sold out because I leave the Hotel EVERY DAY and can see that the
           Hotel is not SOLD out. Mr. Brinson seen to be aware that there is a
           24-Hour Guideline because of COVID-19 restrictions and stated he
           would check with the Front Desk.

           THE WHOLE NEED TO GET INSffiE GUEST ROOM #1505 IS
           UNNEVING AND VERY-UPSETTING BECAUSE I DON'T
           BELIEVE THE NEED.


           The protocol to have an outside CONTRACTOR INSIDE Guest
           Room #1505 while being occupied is IMPROPER and a
           HUGE RISK;EVEN FOR 5-MINUTES.IT APPEARS THAT
           THE FIRST ATTEMPT DIDT WORK BECAUSE THE HOT

                                        10
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 11 of 32 PageID# 52




              WATER CORRECTED ITSELF IN THE SHOWER OF GUEST
              ROOM #1505 AND MR.BRINSON ALSO STATED THAT THE
              PROBLEM WAS IN GUEST ROOM #1405. WHY DIDN'T MR.
              BRINSON CHECK GUEST ROOM #1405 BEFORE
              DISTURBING ME ON THURSDAY,OCTOBER 29, 2020.
              Sincerely,


              Dora Adkins



COUNT #1: ELEMENTS OF BREACH OF CONTRACT & FACTS TO
SUPPORT A CAUSE OF ACTION FOR BREACH OF CONTRACT:
ELEMENTS OF BREACH OF CONTRACT:

   6.      Plaintiff realleges paragraphs 1 through 5 as though fully set forth herein.

   7.      The elements of breach of contract include the following: Brown v.

Harms, 251 Va. 301, 306,467 S.E.2d 805, 807(Va. 1996)("the essential elements

of a cause of action for breach of contract are:(1)a legal obligation of a defendant

to the plaintiff,(2)a violation or breach of that right or duty, and (3)a

consequential injury or damage to the plaintiff")(internal quotations omitted)

Retrieved on November 17, 2020 from http://www.nvlitguide.com/survev-50 states

breach-contract-claim/


        (1) The existence of a valid contract:

              "a written or spoken agreement, especially one concerning

              employment, sales, or tenancy, that is intended to be enforceable by

              law."




                                           11
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 12 of 32 PageID# 53




FACTS TO SUPPORT A CAUSE OF ACTION FOR BREACH OF
CONTRACT:


      7. Plaintiff realleges paragraphs 1 through 5 as though fully set forth herein.

      8. The Plaintiff is staying at the Defendant, Hyatt Corporation, Hyatt

Regency Reston Hotel from August 18, 2020 through Present who entered into

Contract with Plaintiff when Plaintiff paid the room rate in exchange for a Guest's

Room. 2)Performance or tendered performance by the Plaintiff: The Plaintiff

performed her duty by paying approximately $13,000.00 for the Guest's Room

either before or shortly after using Guest's Room #1505.

      9.    "A breach of contract occurs when a party fails to perform an act that

it has expressly or impliedly promised to perform." Defendant, Hyatt Corporation,

failed to sell the Plaintiff a Guest's Room in which she paid for; free of chemicals

poisoning and/or an offensive smell and/or an unknown substance that has

allegedly occurred three-times.

      10.    The Defendant's Business of selling Guest's Rooms for a daily rate is

expressly or implied promise that the Plaintiff as a "Guest" will go without

incident if Plaintiff pays on time and/or upon an agreed upon date to live in a

Hotel's Guest Room.


      11.    The Plaintiff did not bargain with the Defendant, Hyatt Corporation,




                                         12
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 13 of 32 PageID# 54




to cause her severe and debilitating brain injury; if not death, by attempted

premeditated murder of spraying a chemical poisoning and/or an unknown

substance directly inside Guest Room #1505.

       12.   The Defendant, Hyatt Corporation, through a Contract with the

Plaintiff had a legal obligation to the Plaintiff to ensure her paid-for-room would

be free of chemical poisoning and/or an unknown substance and to perform any

investigation and/or changes requires when Plaintiff reported that something was

sprayed into Guest Room #1505 on November 5, 2020, at approximately 10:00

p.m.


       13.   The Defendant, Hyatt Corporation, violated or breached that right or

duty when it failed without any fault of Plaintiff to provide a Guest's Room as

promised in the contract and caused the Plaintiff to become seriously physically

injured with severe debilitating Head and/or Brian injury which caused Plaintiff

rector bleeding to get rid of severe debilitating Head and/or Brian injury and

AFTER Plaintiff discovered NO MEDICINE CAN RID the pain of a Brain Injury

caused from chemical poisoning and/or an unknown substance.

       14.   Upon the Guest's(who was Dora L. Adkins)request for reservation, a

hotel(Hyatt Regency Reston Hotel) accommodation Contract comes into existence

upon the Hotel's corresponding confirmation of the reservation that took place on

August 18, 2020. Contractual Partners are the Hotel(Hyatt Regency Reston Hotel)


                                          13
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 14 of 32 PageID# 55




and the Guest(Dora L. Adkins), The Hotel is obliged to have the booked rooms

available according to the General Terms and to render the services agreed. The

Guest is obliged to pay the prices applying to or agreed. On for provision of

accommodation and additional services he/she has used.


COUNT #2: ELEMENTS FOR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS AND FACTS TO SUPPORT INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS:

      ELEMENTS FOR INTENTIONAL INFLICTION OF EMOTIONAL
      DISTRESS:

  • Extreme or outrageous conduct that
  • Intentionally or recklessly causes
  • Severe emotional distress(and possible also bodily harm)

FACTS TO SUPPORT INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS:

Extreme and Outrageous Conduct:

      15.    Plaintiff realleges paragraphs 1 through 5 as though fully set forth
herein.

      16.    Defendant, Hyatt Corporation alleged behavior constitutes extreme

and outrageous conduct when it allegedly intentionally and recklessly caused the

Plaintiff to suffer a severe and debilitating Head and/or Brian injury from alleged

chemical poisoning and/or an unknown substance being sprayed directly inside

Guest Room #1505. The pain Plaintiff suffered on Tuesday, November 10, 2020,

from inhaling a chemical poisoning most likely carbon tetrachloride (a sweet

smelling poisoning) and/or an unknown substance attacked Plaintiffs brain cells

and caused a severe brain injury...(EMAIL #1: See, Email Sent to Self-Regarding
                                          14
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 15 of 32 PageID# 56




the Chemical Spayed Inside Guest Room #1505, Dated, November 11, 2020;

EMAIL #3: See, Email Sent to Self-Regarding the Chemical Spayed Inside Guest

Room #1505, Dated, November 15, 2020)).

Intent/Recklessness:


      17.    Plaintiff realleges paragraphs 1 through 5 as though fully set forth
herein.


      18.    In addition to acting in an extreme an outrageous manner. Defendant,

Hyatt Corporation acted with intent or recklessness because Hyatt Corporation

allegedly targeted the Plaintiff when Rodney Brinson, Engineer for Hyatt Regency

Hotel, located in Reston, VA knocked on the Guest Room door of#1505 and

stated that reports by other Guests had been made that the Hot water was extremely

Hot.(EMAIL #1: See, Email Sent to Self-Regarding the Chemical Spayed Inside

Guest Room #1505; EMAIL #3: See, Email Sent to Self-Regarding the Chemical

Spayed Inside Guest Room #1505, Dated, November 15, 2020)).

Severe Emotional Distress:


      19.    Plaintiff realleges paragraphs 1 through 5 as though fully set forth
herein.


      20.    In the Plaintiffs claim for Intentional Infliction, the Plaintiffs

Emotional Distress in response to extreme and outrageous behavior reached a

"severe" level. The Plaintiff can prove an injury that the Emotional Distress she

experienced reached a sufficient level of severity, which justifies an award for

                                          15
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 16 of 32 PageID# 57




Intentional Infliction.(EMAIL #1: See, Email Sent to Self-Regarding the Chemical

Spayed Inside Guest Room #1505, Dated, November 11, 2020; EMAIL #3: See,

Email Sent to Self-Regarding the Chemical Spayed Inside Guest Room #1505,

Dated, November 15, 2020)).

      21.   The intensity and duration of the emotional distress also contribute to

Plaintiffs severity, in that, she become bed-ridden and/or out of commission when

chemical poisoning make contact with Plaintiffs body.(EMAIL #1: See, Email

Sent to Self-Regarding the Chemical Spayed Inside Guest Room #1505, Dated,

November 11, 2020; EMAIL #3: See, Email Sent to Self-Regarding the Chemical

Spayed Inside Guest Room #1505, Dated, November 15, 2020)).

CLAIM: ELEMENTS FOR PUNITIVE DAMAGES AND FACTS TO
SUPPORT PUNITIVE DAMAGES:

ELEMENTS FOR PUNITIVE DAMAGES:


      22.    Plaintiff realleges paragraphs 1 through 5 as though fully set forth
herein.


      23.    Punitive Damages may only be awarded where there is misconduct or

actual malice, or such recklessness or negligence as to evince a conscious disregard

of the rights of others. Giant of Virginia v. Pigg, 207 Va. 679, 685-86 (1967)."

FACTS TO SUPPORT PUNITIVE DAMAGES:

      24.    Plaintiff realleges paragraphs 1 through 5 as though fully set forth
herein.


      25.    The Cause of Action for this lawsuit against Hyatt, Corporation is a

                                         16
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 17 of 32 PageID# 58




Breach of Contract caused by the underlying torts ofIntentional Infliction of

Emotional Distress and a Claim for Punitive Damages. The Defendant's

misconduct or actual malice, or such recklessness or negligence as to evince a

conscious disregard of the rights of others caused the Plaintiff to come into direct

contact with chemicals poisoning sprayed inside Guest #1505 Room and/or an

unknown substance while occupied by the Plaintiff. The actions by the Defendant,

Hyatt Corporation are premeditated murder because the Defendant, Hyatt Regency

Reston Hotel was fully aware of Plaintiffs allergic reactions especially to

chemicals and furthermore chemical poisoning and/or an unknown substances have

no place inside a Guest's Room. The actions by the tortfeasors were malicious.

      26.    The Defendant, Hyatt Corporation, misconduct, or actual malice

or recklessness or negligence evinced a conscious disregard of the rights of the

Plaintiff when employees at the Front Desk and/or management for Hyatt Regency

Reston Hotel are the ONLY individuals with knowledge that Plaintiff is in Guest

Room #1505 because Plaintiff have not had ANY Guests and/or visitors inside

Guest Room #1505. Allegedly, other Guests were not targeted through viscous

harmful and unlawful actions directed against the Plaintiff; otherwise, there would

be no Guests at the Defendant's Hotel.

      27.    The Defendant, Hyatt Corporation misconduct or actual malice or




                                          17
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 18 of 32 PageID# 59




recklessness forced the Plaintiff to be on constant guard for safety and the

protection of her life; and prevents relaxation one could have through proper

services at a Hotel.


      28.    Plaintiffs damages consist of a severe debilitating excruciating

Head and/or Brian injury to Plaintiffs knowledge, while there are allegedly

permanent injuries to Plaintiffs body.

      29.    Plaintiff should recover exemplary or punitive damages because the

Plaintiff has shown in this Complaint that the willful and wanton acts were taken

on a dry run on Thursday, November 5, 2020 when a non-chemical substance was

spayed inside Guest Room #1505 and no actions were taken by Rodney Brinson,

Engineer for Hyatt Regency Hotel, located in Reston, VA when Plaintiff reported

the problem to Mr. Brinson on Friday, November 6, 2020. On November 10, 2020

and on December 3, 2020 chemical poisoning and/or an unknown substance got

inside Guest Room #1505.


                                   SUMMARY:

      30.    The Plaintiff was subjected to actual malice, or such recklessness or

negligence by the Defendant, Hyatt Corporation as to evince a conscious disregard

of the rights of other intentional harmful and unlawful actions. Plaintiff inhaled a

chemical poisoning most likely carbon tetrachloride (a sweet- smelling poisoning)

and/or an unknown chemical poisoning that attacked Plaintiffs brain cells and


                                          18
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 19 of 32 PageID# 60




caused a brain injury."The primaiy effects of carbon tetrachloride in humans are

on the liver, kidneys, and central nervous system (CNS). Human symptoms of

acute (short-term)inhalation and oral exposures to carbon tetrachloride include

headache, weakness, lethargy, nausea, and vomiting."

      31.   WHEREFORE,this Plaintiff claims SIX-HUNDRED MILLION

DOLLARS and whatever else this Honorable Court deems appropriate.

                                      Respectfully Yours,




                                      Dora L. Adkins,/?ro se

            EMAIL #3:

            Fwd: EMAIL TO SELF REGARDING CHEMICAL POISONING SPRAYED
            INISIDE GUEST ROOM #1505 AT THE HYATT REGENCY HOTEL
            LOCATED IN RESTON,VA

            From:       doraadkins7@aol.com

            To:         DoraAdkins7@aol.com <DoraAdkins7@aol.com>
             Cc:        DoraAdkins7@aol.com <DoraAdkins7@aol.com>

             Date:      Sun,Nov 15, 2020 1:38 pm

            CHEMICAL POISONING SMELL SPRAYED INSIDE GUEST
            ROOM #1505 HAS A SWEET DEADLY SMELL!!!

            November 15, 2020

            The pain I suffered on Wednesday,November 10,2020, from inhaling
            a chemical poisoning most likely carbon tetrachloride(a sweet

                                         19
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 20 of 32 PageID# 61




           smelling poisoning) attacked my brain cells and caused a brain injury
           because the pain have been suffered by me before and CANNOT be
           eased by taking medicine prescribed for a Migraine Headache. I
           realized on Saturday, November 14, 2020, that the debilitating and
           extreme pain I suffered on Wednesday, November 10,2020 was a
           BRAIN INJURY.


           I RESEARCHED A SWEET-SMELLING POISONING AND
           CARBON TETRACHLORIDE CAME UP.

                  primary effects of carbon tetrachloride in humans are on the
           liver, kidneys, and central nervous system (CNS). Human
           symptoms of acute(short-term)inhalation and oral exposures to
           carbon tetrachloride include headache, weakness,lethargy,
           nausea, and vomiting.''


           I reported the first smell ofsomething being sprayed inside Guest
           Room #1505 to Rodney Brinson, Engineer for Hyatt Regency Hotel,
           located in Reston VA on Friday, November 6, 2020, but have not
           reported the incident to Tyson Warren, General Manager Hyatt
           Regency Hotel, located in Reston VA in fear of having NO PLACE
           TO STAY.


           It happened before whereby a chemical poisoning most likely carbon
           tetrachloride(a sweet-smelling poisoning) was spayed into my nearby
           surroundings in the following cases:

           1)Hallmark Condominium
           2)Hallmark Condominium
           3)Hallmark Condominium
           4)Hallmark Condominium
           5)Hallmark Condominium
           NOTE:I was seen by an ER physician who treated me for a Migraine
           Headache for the 5 Brain Injuries in Numbers 1-5, which I now
           KNOW from November 10,2020 chemical poisoning on the Brain
           counteracts with any Migraine headache medicine.


                                       20
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 21 of 32 PageID# 62



           6)Embassy Suites Hotel
           7)Renaissance Hotel
            8)Hilton Garden Inn Woodbridge, VA
           9)Hyatt Regency
            10) Hilton Alexandria Mark Center
           The above list which may be incomplete would be when Plaintiff
           came in direct contact with a sweet-smelling poisoning most likely
           carbon tetrachloride and/or fumes-like substances and/or an unknown
            chemical poisoning while living in my own condominium or living in
           a Hotel"(THIS WAS AN EMAIL THAT PLAINTIFF AMENDED)

            Sincerely,

           Dora Adkins



                Original Message
           From: doraadkins7@aol.com
           To: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
           Cc: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
           Sent: Thu, Nov 12, 2020 6:45 pm
           Subject: Fwd: EMAIL TO SELF REGARDING CHEMICAL
           POISONING SPRAYED INISIDE GUEST ROOM #1505 AT THE
           HYATT REGENCY HOTEL LOCATED IN RESTON, VA

           CHEMICAL POISONING SMELL SPRAYED INSIDE GUEST
           ROOM #1505 HAS A SWEET DEADLY SMELL!!!


           Someone allegedly sprayed carbon tetrachloride inside Guest Room
           #1505 because it had a very sweet smell and gave me a severe
           migraine headache.

           To cover up the crime several Guests were assigned to nearby Guest
           Rooms.




               -Original Message

                                      21
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 22 of 32 PageID# 63



            From: doraadkins7@aol.com
            To: DoraAdkins?@aol.com <DoraAdkins7@aol.com>
            Cc: DoraAdkins7@aol.com <DoraAdkins7@aoI.com>
            Sent: Wed,Nov 11, 2020 8:22 am
            Subject: Fwd: EMAIL TO SELF REGARDING CHEMICAL
           POISONING SPRAYED INISIDE GUEST ROOM #1505 AT THE
            HYATT REGENCY HOTEL LOCATED IN RESTON, VA

            CHEMICAL POISONING SMELL SPRAYED INSIDE GUEST
           ROOM #1505 HAS A SWEET DEADLY SMELL!!!


               Original Message
           From: doraadkins7@aol.com
           To: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
           Cc: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
            Sent: Wed,Nov 11, 2020 8:17 am
            Subject: EMAIL TO SELF REGARDING CHEMICAL POISONING
           SPRAYED INISIDE GUEST ROOM #1505

           EMAIL TO SELF REGARDING CHEMICAL POISONING
           SPRAYED INISIDE GUEST ROOM #1505 AT THE HYATT
           REGENCY HOTEL LOCATED IN RESTON,VA



           November 11, 2020

           On November 10, 2020, after I returned fi-om about 2-Hours of being
           out of Guest Room #1505 A CHEMICAL POISOING WAS
           SPRAYED INSIDE GUEST ROOM #1505.1 became
           IMMEDIATELY GOT SICK with migraine headache, nausea and
           overall sickness. Something being sprayed inside Guest Room #1505
           started on Thursday, November 5,2020 and I reported the incident to
           Rodney Brinson, Engineer for Hyatt Regency Hotel, located in Reston
           VA on Friday, November 6, 2020 when there was a made-up reason to
           enter Guest Room #1505 per a Notice received from Tyson Warren,
           General Manager on November 5,2020.
           Guest Room #1505 filled the air with the spayed substance.


                                      22
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 23 of 32 PageID# 64



            WHEN WILL IT STOP! WHEN WILL IT STOP!


            If I leave the Hyatt Regency Hotel, located in Reston VA, WHERE
            WILL I GO IN THIS C0VID-A9 PANDEMIC!! WITH NO FUNDS
            TO DO ANYTHING INCLUDING EATING!!!


            Guests have been switched in and out of the Guest Room directly
            beside Guest Room #1505 to prevent detection of where the
            CHEMICAL POISONING IS COMING FROM. The Housekeeper is
            called to clean the Guest Room to prevent detection of where the
            CHEMICAL POISONING IS COMING FROM.


            Sincerely,

            Dora Adkins

                                  ADDENDUM


                         COMPENSATORY DAMAGES:


1.    "In accord with the foregoings, Plaintiff claim damages against Defendant as
follows:"
      A. Compensatory Damages: TOTAL = Approximately $13,000,000(NOT
      INCLUDED):
            (i)   "Cost for Medicine for Brian Injury approximately $6.00

Note: The Plaintiff reserves the right to amend the compensatory (which was not
added in) and the amounts for Breach of Contract; Intentional Infliction of
Emotional Distress; and for Punitive Damages as a Prima Facie Case.

 B.   DAMAGES: SIX MILLION DOLLARS for:


Count #1: Breach of Contract; Count #2: Intentional Infliction of Emotional

Distress; Claim: and Punitive Damages.




                                         23
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 24 of 32 PageID# 65



Damages - means the amount of compensation the Plaintiff is seeking in this

lawsuit Count#!: Breach of Contract; Count #2: Tort ofIntentional Infliction of

Emotional Distress; and a Claim for Punitive Damages as a Prima Facie Case.

                               JURY DEMANDED


2.    Trial by jury is demanded.

      WHEREFORE,Plaintiff demandsjudgment against the Defendant, Hyatt

Corporation in the TOTAL amount of SIX HUNDRED MILLION DOLLARS for

Breach of Contract-200 MILLION; Intentional Infliction of Emotional Distress-

200 MILLION; Punitive Damages-200-MILLION; Claim for Punitive Damages-

200-Million as a Prima Facie Case and/or whatever else the Court deem

appropriate.

                                              Respectfully Yours,




                                              Dora L. Adkins,pro se

                                              Dora L. Adkins
                                              P.O. Box 3825
                                              Merrifield, Virginia 22116
                                              DoraAdkins7@aol.com
                                              No Telephone

Note: There is no way to contact the Plaintiff; except, by U.S. Mail to the above
address because there is no working telephone number(s)to provide.


                                         24
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 25 of 32 PageID# 66



HYATT CORPORATION
Registered Agent/Registered Office
100 Shockoe Slip F1 2
Richmond, VA,23219 - 4100, USA

PHYSICAL ADDRESS OF HOTEL:
Hyatt Regency Reston
1800 Presidents Street
Reston, VA 22190
Phone:(703)709-1234
Fax: 703-295-8295




                          CERTIFICATE OF SERVICE:

      I certify that on December 9, 2020 I filed an "Amended Complaint" along

with all Exhibits and Emails as it relates to the Defendant, Hyatt Corporation.

                                              Respectfully Yours,



                                                   CSi-




                                              Dora L. Adkins,pro se




                                    EXHIBITS:

EXHIBIT #1: See^ Copy of Business Entity Details for Hyatt Corporation, Proof of
Diversity
EXHIBIT #2: See, Copy of Reservations made on August 18, 2020 through
Present at the Hyatt Regency Reston Hotel



                                         25
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 26 of 32 PageID# 67



EXHIBIT #3: See, Notice Received from Tyson Warren, General Manager for
Hyatt Regency Reston Hotel, Dated, November 5, 2020
EXHIBIT #4: See, Copy of Receipt for Excedrin for Tension; and the Name of
CVS Pharmacist who Plaintiff Consulted with Regarding the Head Pain on
December 5, 2020

EXHIBIT #5: See, Copy of Reservations made on December 5, 2020, at the Hilton
located in Old Town Alexandria



                                  EMAILS:

EMAIL #1: See, Email Sent to Self-Regarding the Chemical Spayed Inside Guest
Room #1505, Dated, November 11, 2020

EMAIL #2: See, Other Emails Sent to Self-Regarding the Something Being
Sprayed Inside Guest Room #1505, Dated, November 6, 2020
                                            t




EMAIL #3: See, Email Sent to Self-Regarding the Chemical Spayed Inside Guest
Room #1505, Dated, November 15, 2020

EMAIL #4: See, Copy of Email Plaintiff Sent to Self-Regarding a Very Offensive
Smell Coming from a Nearby Guest Room to 1505

EMAIL #5: See, Copy of Email Plaintiff Sent to Self-Regarding the Fumes in
Guest Room #726


EMAIL #6: See, Copy of Email Plaintiff Sent to GM for Hilton and a Second
Email to Self-Regarding Plaintiffs Request for Reward Points Redemption
Because of Fumes Inside a Purchased Guest Room at the Hilton




                                      26
Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 27 of 32 PageID# 68



                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                                Alexandria Division

DORA L. ADKINS.

                 Plaintiff,

                                 V.        Civil Action No.: l:20-cv-1410-AJT-MSN

HYATT CORPORATION.

                 Defendant.
                                            CERTIFICATION

I declare under penalty of perjury that:

No attorney has prepared or assisted in the preparation of this document.


Dora L. Adkins


Name of Pro Se Party (Print or Tvpe)

Executed on December 9. 2020(Date")


                                                    OR


Dora L. Adkins

(Name of Attorney")


No Telephone Number

(Telephone Number of Attomevl

Prepared or assisted in preparation ofthis document-

Dora L. Adkins


Name of Pro Se Party (Print or Tvpe)




Signature of Pro Se Party (Print or Tvpe)


Executed on December 9. 2020(Datel




                                                    27
                  Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page
                                                                         "^"1^28 of 32 PageID#
                                                                                 C Lv     lA 69
 ^CVS pharmacy"                               Store information

                                                    :■      .. X..   .   ■. '.I   ■-/ ■>


                                                     Store Number                          01383
REGItIB TRNttS-fSa CSHR}f0000098 STR81383
                                                     Pharmaclst-ln-Charge                  MARK LUNDBLAD
 ExtraCare Card I: tfa«aa«Kii0lt
                                                     Phone Number                          (703)256-4030
F 1 EXCDRN TEN Hfi CPLT 21CT 7.^9N
                                                    Fax Number                             (703)916-8945
                   Survey ID t                      Address                                7205 LITTLE RIVER TURNPIKE   ...



       9275 1905 9555 562 01                        City                                   ANNANDALE
          TOTAL                        7.49         State                                  VA
         DEBIT                         749
                                  CH                Zip                                    22003
  US DEBIT            ************6191
  REF# 184523                                       DEA#                                   AP2493156
  TRflN TYPE: SflLE           RIO: 90000000980840
  TC: 5D4A98885B3598EB        TERMINAL# 84205522    NABP#                                  4801040
  PIN VERIFI0 ONLIhE          CVH: 420000
  TVR(9e)i 8080048000                               NPI#                                   1750485413
                              TSI(9B): 6800
         wm
                                                    State Medlcaid (d#                     1750485413
                                                    Federal Tax Id#                        203649917
                                                    State Tax Id#                          No Data Available

             2501 3830 3406 4521 82
   Re+urns with receipt, subject to
  CVS Return Policy, thru 02/03/2021
   Refund amount is based on price
   after ail coupons and discounts.
   DECEMBER       5, 2020              1 : 17 PM


"Ebfl'fS'-p spending
  HealTh Care        (ICCTTotal
               Eligible     SUHHGRV7,49
                                    (FSft)
 FSfl summary above includes items
 tand tax) that may be eligible for plan
                 Case 1:20-cv-01410-AJT-MSN Document 4 Filed 12/10/20 Page 29 of 32 PageID# 70
                                                                                                             HIl.'ON ALEXANDRIA OLD TOWN
                                                                                                             1.7C •'V''-;:             I Alcx;?ndriA, VA|223H
                                                                                                             T; 70i 83 7 H'MO ' F: 703 8370454
 Hilton                                                                                                      Vv': hiltonaiexartdrla.com                     ...
*1          11fl'OW"

NAMf ANO AOHRrSS.
                                                                                    Poom;                        726/K1D
AOKINS OORA                                                                         Arrival Dilte;                12/S/202C          5'"^ 00 PM
                                                                                    DrprtrUirf DfltC;             !?/'2/?020
     nox

Mri»r»n It in VA ??Hr;                    •l                                        Ronm Rate:                    0,00
\iNIT(-n STATES Of AMERICA
                                                                                  H3l9 Miani                       4h
                                                                                  HH#
                                                                                  AL;
                                                                                  Car:



 Conf-rmalion Number SOTaeSASO

                          • <
                                                                                                                                                       Hilton
 12'6/2n20



                                                                                                                                         AMOUNT
                                                                DESCRIPTION                                                                                WAVBcrr
 OATi                  atrtRENCE                                                                                                                            ASTORIA


                                                                                                                                   S20.00
     12'5720?0       4ti?5rv'iR      fiFlF PARKING                                                                                 S20.00
                                                                                                                                                          CON HAD
                                     ••DAIANCE"

                                                                                                                                                          canopLV-^
      M.iir,n HonorsC^l Slavs are paslad w,lh,a 72 hours of cheokoNi To check your earnings or book your next stay at more than 6,700 hotels                           (
      and resorts m 1 13 countr-es p'ease vis't Honors con>
      Thanv you fo, choosing tliilnn Voini got mme v,hcn you book directly with us - more destinations, more points, and more value. Book Hjlion
      youf next slay at Kitten com
                                                                                                                                                          CLKK)


                                                                                                                                                                «)
                                                                                                                                                           txxMitvimi-



                                                                                                                                                           TAPISTRV
                                                                                                                                                            eoiieetiBw




                                                                                                                                                           k M tl A K S t
                                                                                                                                                             SI; IT MS




                                                                                                                                                                  I lllllim
                                                                                                                                                                  ■ (iiirtlen
                                                                                                                                                                  1 Inn-




                                                                                          •A't .T' CHARfiF                       'OUO F-io /o'E-rNt?


                                                                                                                              B53737 A


                                                                                                                                                           HOMt\VtX)D
                                                                                                                                                                '■! lITtS




                                                                                                                                                            HOME^
                                                                                                                                                                    TBj
                                                                                            bT A M;.-T                                                            llllinn
                                                                                                                                                          Grnnd Vacations


                                                                                          tOTAl AtnOUNT



                                                                                          "t.-iTvfSi- ~i,I if'jr. ".!.'"rT-                                               y"
                                                                                                                                                                          Jns—



                                                      (1^ AMItltA* «          h Mioptt lAtf * AtattA > *<tA If RUsTft^tAm
12/9/2020   Case 1:20-cv-01410-AJT-MSN DocumentAOL
                                                 4 Mail
                                                     Filed   12/10/20
                                                        - Message View Page 30 of 32 PageID# 71
 EMAIL TO SELF REGARDING A VERY OFFENSIVE SMELL COMING FROM A NEARBY GUEST ROOM TO INSIDE GUEST ROOM
 #1505
             From: doraadkins7@aol.com
                To: DoraAdkins7@aoi.com <DoraAdkins7@aol.com>
                Co: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
              Date; Sat. Dec 5, 2020 11:18 pm

 EMAIL TO SELF REGARDING A VERY OFFENSIVE SMELL COMING FROM A NEARBY GUEST ROOM TO INSIDE
 GUEST ROOM #1505

 Decembers, 2020

 On Thursday, December 3, 2020, at approximately 8:30 p.m. and/or after I had gone to bed I heard Guests arriving
 nearby to Guest Room #1505. At the exact same time a very offensive smell got inside Guest Room #1505 as if it had
 been sprayed inside Guest Room #1505. It was very offensive. I awaken with a headache and/or head pain which was
 what I thought, but it lasted until Saturday, December 5, 2020. The Housekeeper came early on Friday, December 4,
 2020 to clean the Guest Room directly beside Guest Room #1505 but the offensive smell was left behind as though she
 had not cleaned the Guest Room. To protect my Health, I try not to go outside of Guest Room #1505 while other
 surrounding Guest Rooms are opened and cleaned. HOW COULD THAT SMELL COMING OUT OF THAT GUEST
 ROOM NOT BE CLEANED BY THE HOUSEKEEPER AND/OR REPORTED TO MANAGEMENT. BECAUSE
 DIRECTLY AFTER THE GUEST ROOM HAD BEEN CLEANED BY THE HOUSEKEEPER THE SMELL REMAINED
 EVEN INTO THE HALLWAY.

 About 10-15 minutes after the Guest Room was cleaned by the Housekeeper I went out to take out used linens from
 Guest Room #1505 and get clean ones and a different Housekeeper was cleaning a nearby Guest Room and I asked
 her if she smelled the offensive smell which she claimed not to smell anything.

 On Friday, December 4, 2020, I was away from the Hyatt Regency Hotel for approximately 4-5 hours: no sooner than I
 arrived back the offensive smell invaded Guest Room #1505.1 couldn't sleep for the head pain I started suffering and/or
 worsening from Thursday, December 3, 2020. When I left the Hyatt Regency Hotel using the steps; I heard someone
 coming from the 15th floor and I immediately left the stairwells and used the elevator In FEAR Someone was following
 me from that VERY OFFENSIVE GUEST ROOM.

 On Saturday, December 5, 2020, 1 left the Hyatt Regency Hotel in an attempt to figure out what I should do. I went to
 CVS located in Annandale, VA and asked through a consultation with a CVS pharmacist what I should take for an
 unknown substance causing head pain. The CVS pharmacist recommended drinking lots of water and bed rest because
 he stated no medicine would relieve head pain caused by inhaling a substance.
 I LEFT THE HYATT REGENCY HOTEL ON SATURDAY. DECEMBER 5, 2020 LOCATED IN RESTON, VA AND
 CHECKED INTO THE HILTON HOTEL LOCATED IN OLD TOWN ALEXANDRIA, VA. AS I WAS GETTING MY THINGS
 THAT 1 NEEDED FROM GUEST ROOM #1505 THE SMELL CAME BACK INSIDE GUEST ROOM #1505.

 Sincerely,

 Dora Adkins




                                                                                                              ©
https://mail.aol.eom/webmail-std/en-us/basic#                                                                          1/1
12/9/2020     Case 1:20-cv-01410-AJT-MSN DocumentAOL
                                                  4 Mail
                                                      Filed   12/10/20
                                                         - Message View Page 31 of 32 PageID# 72
 Fwd: EMAIL REGARDING FUMES INSIDE GUEST ROOM #726 LOCATED IN OLD TOWN ALEXANDRIA, VA
            From: doraadkins7@aol.com
                To: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
                Cc: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
              Date: Tue, Dec 8,2020 3:23 pm

 EMAIL REGARDING FUMES INSIDE GUEST ROOM #726 LOCATED IN OLD TOWN ALEXANDRIA, VA


 —Original Message**—
 From: doraadkins7@aol.com
 To: DoraAdklns7@aol.com <DQraAdkins7@aol.com>

 Cc: DoraAdkins7@aol.com <DoraAdkins7@aol.com>
 Sent: Tue, Dec 8, 2020 3:21 pm
 Subject: EMAIL REGARDING FUMES INSIDE GUEST ROOM #726 LOCATED IN OLD TOWN ALEXANDRIA. VA

 EMAIL REGARDING FUMES INSIDE GUEST ROOM #726 LOCATED IN OLD TOWN ALEXANDRIA. VA


 December 8. 2020

 On Saturday, December 5. 2020 after making a reservation at the Hilton Old Town Alexandria, VA, I arrived and was provided Guest Room #726 that had strong fumes
 upon my opening the door to Guest Room #726. 1 SHOULD HAVE RETURNED TO THE FRONT DESK FOR HILTON AND REQUESTED ANOTHER GUEST ROOM.
 The night was extremely painful because of the fumes, noisy air condition, and I had to sleep on covering that may not have been properly changed and washed. I can't
 sleep under a blanket that other Guest used and/or a pillow that had not had it pillow case coveting changed and washed; so I have to take everything off the bed and
 use ONLY sheets that know have been washed in hot water and cover the pillow with multiple coverings.
 The shower curtain is not usually changed out and need to be taken down as well.

 On Sunday, December 6,2020, 1 reported the problems of freshly smell of fumes inside Guest Room #726 but Jarred, Front Desk Manager pretended to not know that
 fumes could be inside a Guest Room but was aware that the air condition sometimes have nose. I reported to Jarred, Front Desk Manager that I have gone to CVS and
 purchased alrt:ondlllon)to get the awful smell out of Guest Room #726. 1 requested points to be rewarded back to me for sleeping in a Guest Room that had fumes in it.
 Jarred stated that he did not have authority, so I asked for the GM's email address, it was not the correct email address, but i called back TO Jarred and asked for the
 comect email. I sent and email but no reply from the GM as of Tuesday, Decembers, 2020 and it was a stupid request anyway because I NEED TO CHECK OUT OF
 THE HOTEL.                                             v_.


 I AM SO SICK OF BEING FOOD POSiONED AND/OR CHEMICALLY POSIONED.


 Sincerely,

 Dora Adkins




https://mail.aoi.eom/webmail-std/en-us/basic#                                                                                                                          1/1
12/9/2020     Case 1:20-cv-01410-AJT-MSN Document
                                               AOL4 Mail
                                                      Filed   12/10/20
                                                         - Message View Page 32 of 32 PageID# 73
 FUME-LIKE SMELL INSIDE GUEST ROOM #726 UPON CHECK-IN

  From: doraadkins7@aol.com
    To: John.OSuilivan@Hilton.com <John.OSuliivan@Hiiton.com>
    Cc: DoraAdkins7@aoi.com <DaraAdkins7@aol.com>
   Date: Sun, Dec 6, 2020 9:31 pm

 December 6,2020

 Dear Mr. Sullivan:

 This email is being sent to you to request some complimentary points for the inconvenience of checking into Guest Room #72S on Decembers, 2020 that had a ftjme-
 like smell and did not dissipate until late afternoon on Sunday. December 6,2020 and/or after I purchased a plug in air fresher into the wali of Guest Room #726. The
 air condition in Guest Room #726 was also very nosey that interfered with my sleep.

 Sincerely,

 Dora Adkins




https://mail.aol.eom/webmail-std/en-us/basic#                                                                                                                        1/1
